


Exhibit 10.1

[visualant_logo.jpg] [visualant_logo.jpg]




October 1, 2010




Dr. Tom Furness

Dr. Brian Schowengerdt

RatLab LLC

5607 40th Avenue NE

Seattle, WA 98105




Re: Letter of Intent




Dear Tom and Brian:




This Letter of Intent sets forth the principal business points for the proposed
acquisition by Visualant, Inc. (“Acquirer”) of the Visualant-related assets of
the RatLab LLC (“Seller”) subject to negotiation of definitive agreements
between Acquirer and Seller covering the terms set forth below and other
customary provisions for transactions of this kind.




1.         Acquisition.  On the terms and conditions set forth below, Acquirer
will acquire all of the Visualant-related assets including technology,
intellectual property, licenses and trade secrets of Seller in exchange for the
following consideration:




a.         In consideration of delivering the assets/stock the Sellers shall be
issued, in the aggregate, One Million Shares (1,000,000) of common stock of
Visualant at the Closing, which stock was valued during the negotiation of this
agreement at twenty cents ($0.20) per share.




b.         The sum of Two Hundred and Fifty Thousand Dollars ($250,000) which be
paid as follows:

i)         One Hundred Thousand Dollars ($100,000) at closing




ii)         One Hundred and Fifty Thousand Dollars ($150,000) no later than the
first anniversary of closing




c.         The outstanding promissory note owing to Tom Furness in the amount of
$65,000 with accrued interest shall be paid at closing.  The interest is to be
calculated on a 7% annualized basis with a term beginning 1 September 2006.




2.         Employment.  Certain individuals will be offered employment or
consulting agreements by Visualant upon closing.




a.         Tom Furness shall become Senior Scientific Advisor to Visualant and
shall enter into an advisory agreement to be negotiated between the parties and
executed at closing.




Visualant, Inc. 500 Union Street, Suite 406, Seattle, WA 98101 Ph. 206-903-1351




--------------------------------------------------------------------------------




b.         Brian Schowengerdt shall be offered the role Chief Technology Officer
of Visualant and the head of Visualant Labs at closing and with an employment
agreement and compensation commensurate with the position.




c.         Individuals now working for the RatLab LLC may be offered employment
with Visualant at closing upon terms and conditions to be negotiated between the
parties.




3.

Assets To Be Acquired.  The assets to be acquired include, but are not

limited, to the following:




a.         All licenses to the Visualant technology




b.         All intellectual property relating to the Visualant technology




c.         All know how relating to the Visualant technology




d.         All equipment owned by the RatLab LLC that was acquired for the use
in Visualant technology development.  This does not include equipment or
software acquired during the course of other projects not related to Visualant.




It is understood and agreed that nothing in this agreement shall impair or limit
the continuing operation of the RATLab LLC to perform developmental projects or
engineering services for clients unrelated to Visualant which activities are
specifically excluded from this agreement.  Furthermore, the RATLab LLC may,
from time to time and pursuant to specific contract, perform work for hire for
Visualant.




4.         Definitive Agreements.  The parties will endeavor to negotiate
definitive agreements containing the terms set forth in this letter of intent
and negotiate other appropriate terms, representations, warranties and
covenants.




5.         Exclusive Negotiations.




(a)         With the exception of the sublicensing licensing activity currently
underway between the seller and Javelin LLC, Seller agrees that during the
“Exclusivity Period” (as defined below) it will not, directly or indirectly,
through any other, director, affiliate or agent of Seller or Company or
otherwise, solicit, initiate, entertain or encourage any proposal or offer from
any third party relating to (in a single or series of related transactions) any
merger or consolidation of Seller, dissolution of Seller or the acquisition of
any assets of or any equity interests in Seller outside the ordinary course of
business (each of which shall be considered an “Acquisition”); nor will Seller
participate in any negotiations regarding, or furnish to any person any
information with respect to, or otherwise cooperate with, facilitate or
encourage any effort or attempt by any person to do or seek an Acquisition.
 Seller shall immediately cease and cause to be terminated all such contacts or
negotiations with third parties.




(b)         As used herein the term “Exclusivity Period” shall mean that time
period beginning on the date of this letter on intent and ending on the
termination of this letter of intent.




2




Visualant, Inc. 500 Union Street, Suite 406, Seattle, WA 98101 Ph. 206-903-1351




--------------------------------------------------------------------------------




(c)         If Seller or the Company shall receive an unsolicited written offer
relating to an Acquisition as described in paragraph 3(a), Seller shall promptly
notify Acquirer of such offer and keep Acquirer informed of the status thereof.




6.         Conduct of Business.  From and after this date until termination of
this Letter of Intent, Seller agrees that the Company will conduct its business
only in the ordinary course of business and consistent with past practice and
will not incur any significant obligations or indebtedness or undertake any
extraordinary transactions with regard to the business or assets without the
prior written consent of the Acquirer.  The Seller specifically agrees that the
Company shall use its reasonable efforts to preserve intact the business
organization of the Company, to keep available the services of its current key
employees and to preserve the good will of those having business relationships
with the Company or its business and that the Company shall not sell or transfer
any assets, accounts or change vendors.




7.         Confidentiality; Access.  Acquirer and Seller will enter into a
confidentiality agreement with respect to the transactions contemplated by this
letter.  Pursuant to the terms of that Confidentiality Agreement, and until this
letter is terminated as provided below, Seller shall provide Acquirer and its
representatives full access at reasonable times to the properties, books and
records of Company, for purposes of conducting such investigations, appraisals
or audits as Acquirer deems reasonably necessary or advisable under the
circumstances.  Acquirer agrees to keep the information it obtains in such
investigation strictly confidential to the extent provided in the
Confidentiality Agreement.




8.         Publicity.  The parties agree to keep this letter of intent and the
proposed transactions and agreements (including drafts of such agreements)
strictly secret and confidential until such time as Visualant determines that a
public announcement shall be made, provided that if in the written opinion of
counsel for either of the parties public disclosure is required under the
federal securities laws, then the consent of the other party shall not be
required.  In all events, the parties shall consult with each other and use all
reasonable efforts to agree on the content and manner of any of any disclosure
permitted or required under this section.  The provisions of this paragraph
shall terminate upon termination of this letter as provided below.




9.         Effect and Enforceability of Letter.  This letter of intent
constitutes merely an outline of the principal intended terms of the proposed
transaction to facilitate the negotiation and preparation of definitive
agreements.  Neither this letter of intent nor any negotiations or
understandings prior to the execution of definitive agreements is intended to be
nor shall such constitute a binding and legally enforceable agreement of the
parties hereto, except for paragraphs 3, 4, 5, 6, 7, 8, 9, 11, 12 and 13.  Each
party covenants not to institute or participate in any proceeding seeking to
establish a contrary interpretation.  The definitive agreements contemplated
herein shall be subject to the approval of the Board of Directors of the Aquirer
and the unit holders of the Seller and Tom Furness and Brian Schowengerdt in
their individual capacities.




3




Visualant, Inc. 500 Union Street, Suite 406, Seattle, WA 98101 Ph. 206-903-1351




--------------------------------------------------------------------------------




10.         Injunctive Relief.  It is understood and agreed that money damages
would  not be a sufficient remedy for any breach of the enforceable provisions
of this letter of intent by either party hereto and that the parties shall be
entitled to equitable relief, including injunction and specific performance, as
a remedy for any such breach.  Such remedies shall not be deemed to be the
exclusive remedies for a breach by either party of the enforceable provisions of
this letter of intent, but shall be in addition to all other remedies available
at law or equity to the non-breaching party.  In the event of litigation
relating to this letter of intent, if a court of competent jurisdiction
determines that any party has breached the enforceable provisions of this letter
of intent, then such party shall pay to the other the reasonable legal fees and
disbursements incurred in connection with litigation relating thereto, including
any appeal there from.




11.         Termination; Effectiveness.  This letter must be accepted by you no
later than October 1, 2010, and, except as provided in this paragraph 9, shall
expire and be of no further force or effect if not accepted by such date.  The
effective date of this letter of intent shall be its acceptance date.  In the
event the parties fail to enter into a Definitive Merger Agreement (as defined
in the attached term sheet) on or before November 30, 2010, the understandings
contained in this letter of intent shall terminate and be of no further force or
effect as of such date, unless extended by mutual agreement of the parties.
Notwithstanding anything to the contrary in this paragraph 11, the provisions of
paragraphs 7, 8, 11, 14 and 15 of this letter of intent shall survive and shall
not terminate.




10.         Closing.  Acquirer and Seller will endeavor to close and consummate
the transactions contemplated herein on or before November 30, 2010.




11.         Costs. The Parties will be responsible for and bear all of their
respective costs and expenses (including any broker’s, finder’s or investment
banking fees and the expenses of its representatives) incurred at any time in
connection with pursuing or consummating the possible transactions contemplated
herein.

12.         Termination of Prior Agreements;  Integration.  The binding
provisions of this letter of intent constitute the full and complete agreement
of Acquirer and Seller with respect to the subject matter contained in this
letter of intent and there are no further or other agreements or understandings,
written or oral, in effect between Acquirer and Seller relating to such subject
matter except as expressly referred to herein.




13.         Governing Law.  This letter of intent shall be governed, construed
and interpreted in accordance with the laws of the State of Washington, without
giving effect to principles of conflicts of law.




4




Visualant, Inc. 500 Union Street, Suite 406, Seattle, WA 98101 Ph. 206-903-1351




--------------------------------------------------------------------------------




If the foregoing correctly reflects out mutual intentions as a basis for
proceeding toward negotiation of definitive agreements, please so signify by
executing and returning to us the enclosed duplicate copy of this letter of
intent. This Letter of Intent may be executed in counterparts and by facsimile,
each of which shall be deemed an original and all of which shall constitute one
instrument.




Sincerely,







/s/ Ron Erickson

By: Ron Erickson

Chief Executive Officer

Visualant, Inc.

Date: October 1, 2010







AGREED AND ACCEPTED:




RatLab LLC







/s/ Tom Furness

By: Tom Furness

Manager

Date: October 1, 2010







/s/ Brian Schowengerdt

By: Brian Schowengerdt

Manager

Date: October 1, 2010




5




Visualant, Inc. 500 Union Street, Suite 406, Seattle, WA 98101 Ph. 206-903-1351




--------------------------------------------------------------------------------